Case: 12-3196   Document: 11     Page: 1   Filed: 10/19/2012




          NOTE: This order is nonprecedential.

  Wntteb ~tate~ ~ourt of ~peaI~
      for tbe jfeberaI ~trtutt

                ALFRED B. CHARLES,
                     Petitioner,

                            v.
        UNITED STATES POSTAL SERVICE,
                  Respondent.


                       2012-3196


   Petition for review of the Merit Systems Protection
Board in case no. NY0353110263-I-1.


                     ON MOTION


                       ORDER
   Alfred B. Charles moves for leave to proceed in forma
pauperIS.

   Upon consideration thereof,

    IT Is ORDERED THAT:

   The motion is granted.
Case: 12-3196   Document: 11   Page: 2   Filed: 10/19/2012




ALFRED CHARLES V. USPS                                2
                                FOR THE COURT


                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk

s24